Citation Nr: 0933167	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-39 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain with degenerative disc disease at 
C4-5 and C5-6.

2.  Entitlement to an initial compensable evaluation for 
migraine headaches.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from December 1984 to January 
2006.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in December 2007, the Veteran requested a 
Board hearing at the RO.  In a written statement received 
later that month, however, she indicated that she no longer 
wanted a hearing.  The Board thus considers the Veteran's 
hearing request withdrawn.  

The Board addresses the claim of entitlement to an initial 
evaluation in excess of 10 percent for cervical strain with 
degenerative disc disease at C4-5 and C5-6 in the REMAND 
section of this decision, below, and REMANDS this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claim being decided.

2.  During the course of this appeal, the Veteran's headaches 
necessitated the constant use of medication, but were not 
prostrating, interfering with her daily activities or overall 
ability to function.  



3.  The Veteran's headache disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for migraine headaches are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating the claim does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform a claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by letter dated March 2007, before 
initially deciding that claim in a rating decision dated July 
2007.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letter, the RO acknowledged the Veteran's claim, 
notified her of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified her of VA's duty to assist and indicated that it was 
developing her claim pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
she identified the source(s) thereof.  The RO also noted 
that, ultimately, it was the Veteran's responsibility to 
ensure VA's receipt of all pertinent evidence.  The RO 
advised the Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to her claim, 
including service and post-service treatment records.  In a 
written statement received in March 2007, the Veteran noted 
that she had no other information or evidence to give VA to 
substantiate her claim.  

The RO also conducted medical inquiry in support of the 
Veteran's claim by affording her a VA examination, during 
which an examiner discussed the severity of her headaches.  
In an Informal Hearing Presentation dated July 2009, the 
Veteran's representative requested the Board to remand this 
claim for an examination if a grant was not in order.  The 
representative explained that the examiner who conducted the 
prior examination discussed the Veteran's migraine, not 
tension, headaches as part of her overall headache condition.  
The representative also indicated that, since the Veteran 
underwent the examination in May 2007, the report thereof 
might not reflect the current severity of the Veteran's 
headaches.  

The Board acknowledges the representative's assertions, but 
does not agree that another examination is necessary.  
Although the examiner might not have addressed the tension 
headaches, he did address the effect the Veteran's overall 
headache condition, however diagnosed, has on her ability to 
function.  In addition, since the Veteran underwent the 
examination, she has not asserted that her headache disorder 
has worsened, a contention that would warrant another 
examination.   

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The Veteran claims entitlement to a higher initial evaluation 
for her service-connected migraine headaches.  She asserts 
that the noncompensable evaluation initially assigned this 
disability does not accurately reflect the severity of her 
overall headache disorder, which includes both migraine and 
tension headaches.  Allegedly, these headaches manifest more 
frequently than once monthly, cause pain and discomfort, 
interfere with her ability to function on a daily basis, 
necessitate the continuous use of two types of medicine with 
good results, and warrant the assignment of a 20 percent 
evaluation.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO has evaluated the Veteran's headaches as 0 percent 
disabling pursuant to DC 8100, which governs ratings of 
migraines.  DC 8100 provides that a 50 percent evaluation is 
assignable for very frequent, completely prostrating and 
prolonged attacks of migraines productive of severe economic 
inadaptability.  A 30 percent evaluation is assignable for 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent 
evaluation is assignable for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A zero percent evaluation is assignable for less 
frequent attacks.  38 C.F.R. § 4.124a, DC 8100 (2008).

Based on these criteria, the evidence establishes that the 
Veteran's headache disability picture does not more nearly 
approximate the criteria for a higher initial evaluation 
under DC 8100.  Rather, during the course of this appeal, the 
Veteran's headaches, considered collectively, have 
necessitated the constant use of medication, but have not 
been prostrating, interfering with her daily activities or 
overall ability to function.  

During service, the Veteran regularly reported and received 
treatment, including two types of medication, for migraine 
and muscle tension headaches.  Medical professionals noted 
that, with the medication, the Veteran had good control of 
the headaches.  

Following discharge, the Veteran did not seek treatment for 
her headaches because, as she indicated during the course of 
this appeal, after years of experiencing frequent headaches, 
it would be ridiculous to see a physician every time they 
occurred.  She did, however, undergo a VA examination, during 
which she reported headaches occurring once monthly and 
lasting for a week.  She also reported that she then took 
medication, which alleviated the pain and that, when the pain 
returned, she took more medication.  Allegedly, she did not 
become incapacitated during the headache attacks and, with 
the medicine, was able to continue her daily activities.  The 
examiner noted no abnormalities.   

Given the absence of evidence indicating that the Veteran's 
headaches are characteristically prostrating, a compensable 
schedular evaluation may not be assigned such headaches under 
DC 8100.  

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  38 C.F.R. § 
3.321(b)(1) (2008).  In this case, however, there is no 
indication of record that the schedular criteria are 
inadequate to evaluate the Veteran's headaches.  The Veteran 
does not claim and there is no objective medical evidence of 
record establishing that these headaches cause marked 
interference with employment or necessitate frequent periods 
of hospitalization.  The Board is therefore not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to a higher initial evaluation for 
migraine headaches are not met.  The Board recognizes that 
the rating schedule is designed to accommodate changes in 
condition and that the Veteran may be awarded a different 
evaluation in the future should her headache disability 
picture change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluation is the most appropriate given the 
medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  The preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt rule is thus not 
applicable.  


ORDER

An initial compensable evaluation for migraine headaches is 
denied.  


REMAND

The Veteran claims entitlement to an initial evaluation in 
excess of 10 percent for cervical strain with degenerative 
disc disease at C4-5 and C5-6.  Additional action is 
necessary before the Board decides this claim.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

This case is thus REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination in support of her claim 
for an initial evaluation in excess of 10 
percent for a cervical spine disability.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify all cervical spine 
symptomatology, including, if 
appropriate, pain, limitation of 
motion, muscle spasm, guarding, 
tenderness, abnormal spinal contour, 
abnormal gait, and ankylosis;  

b) diagnose all cervical spine 
disorders shown to exist, including, 
if appropriate, degenerative disc 
disease; 

c) describe the nature and frequency 
of any episodes of intervertebral 
disc syndrome, including whether 
they are incapacitating, how often 
they manifest during a 12-month 
period, and how long they last in 
terms of weeks; 

d) consider whether the Veteran's 
cervical spine symptoms cause 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after repetitive 
use in terms of additional loss of 
motion beyond that which is observed 
clinically; 

e) identify and describe the 
severity of any associated 
neuropathy or other neurological 
involvement;  

f) describe the impact of the 
Veteran's cervical spine symptoms on 
her daily activities and 
employability; 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided; and 

h) if any opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claim being 
remanded.  If the benefit sought is not 
granted, provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  No action is required of the Veteran 
unless she receives further notice.  She does, however, have 
the right to submit additional evidence and argument on the 
remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).



The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


